Citation Nr: 1107947	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  07-24 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss 
prior to June 23, 2009, and a rating in excess of 10 percent 
thereafter, each on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which continued a noncompensable rating for bilateral 
hearing loss.  The Veteran subsequently moved, and his file was 
transferred to the VARO in Albuquerque, New Mexico.  

The Veteran appeared and testified at a personal hearing in June 
2009 before the undersigned Veterans Law Judge sitting in 
Albuquerque, New Mexico.  A transcript of the hearing is 
contained in the record.

In January 2010, the Rating, Remand, and Development Team in 
Huntington, West Virginia provided an increased rating of 10 
percent for bilateral hearing loss, effective June 23, 2009.  

In April 2010, the Board issued an opinion continuing the 
noncompensable schedular rating for bilateral hearing loss prior 
to June 23, 2009, and continued the 10 percent schedular rating 
for bilateral hearing loss from June 23, 2009.  The Board 
remanded the issue of entitlement to extraschedular ratings for 
bilateral hearing loss, currently on appeal.  As a Board decision 
was issued on the Veteran's claims for increased schedular 
ratings for bilateral hearing loss, those issues are not 
currently before the Board; this opinion addresses extraschedular 
consideration for the Veteran's bilateral hearing loss only.  The 
case has been returned to the Board for further appellate 
consideration.

In August 2010, the Veteran submitted additional evidence without 
a waiver of initial RO review.  However, the evidence includes 
duplicate treatment records, VA examinations, and a statement 
from the Veteran's brother.  It also includes a mostly 
duplicative statement by the Veteran, but does include additional 
statements about issues not addressed in this opinion (these 
issues are being referred back to the RO).  Accordingly, the 
Board may proceed with the decision.  38 C.F.R. § 20.1304(c) 
(2010). 

The issues of whether new and material evidence has been 
submitted to reopen claims for service connection for 
PTSD, and service connection for a neck tumor, to include 
as due to herbicide exposure have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The Veteran's bilateral hearing loss disability does not 
result in such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalizations as to render impractical the 
application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for an award of a compensable rating prior to June 
23, 2009, and in excess of 10 percent thereafter, both on an 
extraschedular basis, for bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.321 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran filed his increased rating claim in 
December 2005.  Thereafter, he was notified of the provisions of 
the VCAA in correspondence dated in December 2005, June 2006, May 
2007, May 2008, April 2010, and sometime in late 2009 (an undated 
VCAA notification is in the claims file just prior to a January 
2010 rating decision).  The letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the Veteran 
in completing his claim, identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim, and 
provided other pertinent information regarding VCAA.  Thereafter, 
the claim was reviewed and a supplemental statement of the case 
(SSOC) was issued in July 2007.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 07-7130 (Fed. Cir. September 17, 2007). 

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice 
requirements applied to all elements of a claim.  Notice as to 
these matters was provided in a March 2006 letter and in the June 
2006 and April 2010 letters.  The notice requirements pertinent 
to the issues on appeal have been met and all identified and 
authorized records relevant to these matters have been requested 
or obtained

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  A review of the claim 
file also shows that VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate his 
claim during the course of this appeal.  The Veteran's service 
treatment records and VA treatment records were obtained and 
associated with his claims file.  He was also afforded VA medical 
examinations in August 2005, January 2006, March 2006, and 
February 2009 to assess the current nature of his claimed 
disability.

Furthermore, he has not identified any additional relevant 
evidence that has not otherwise been requested or obtained.  The 
Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified of 
VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating his claim.

Laws and Regulations

Generally, disability evaluations are determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2009); 38 C.F.R. Part 4 (2010).  To accord justice in an 
exceptional case where the schedular standards are found to be 
inadequate, the RO is authorized to refer a case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  38 
C.F.R. § 3.321(b)(1) (2010).  

In the exceptional case where the schedular evaluations are found 
to be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field station 
submission, is authorized to approve, on the basis of the 
criteria set forth in this paragraph, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards. 

The Court has provided clear guidance for determining whether a 
Veteran is entitled to have his case referred for an 
extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. 
Cir. 
2009).  

The Court provided a sequential three-step analysis.  Step one, 
determine whether the schedular rating adequately contemplates a 
claimant's disability picture.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service for 
consideration of an extraschedular rating is required.  

If the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found inadequate, 
then on step two, determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as governing norms.  

If the Veteran's disability picture meets the second step, then 
the third step is to refer the case to the Under Secretary for 
Benefits or the Director of the Compensation and Pension Service 
to determine whether an extraschedular rating is warranted. 

Regarding extraschedular consideration, the Court has 
consistently held that the Board may not assign an extraschedular 
rating in the first instance.  See Floyd, supra.  However, the 
Court has also noted that "an extra-schedular rating issue is 
always part of the same [increased rating] claim" and is not an 
independent issue from that of an increased rating.  Id. at 96.  
Thus, the Board concludes it retains appellate jurisdiction over 
the present issue of entitlement to an increased rating on an 
extraschedular basis, and it may review the Director's decision 
to not provide an extraschedular award.  38 U.S.C.A. § 1704(a).


Factual Background and Analysis

During the Veteran's August 2005 VA audiological examination, the 
Veteran complained of being unable to hear in his right ear.  
Following the examination, he was noted to have asymmetric 
hearing loss in his right ear that was not completely explained 
by a history of noise exposure.  The examiner could not rule out 
retrocochlear pathology, and she recommended a full ontological 
evaluation to rule out retrocochlear pathology.  

VA treatment records show that the Veteran was to be scheduled 
for a MRI (magnetic resonance imaging) with gadolinium to rule 
out retrocochlear pathology.  However, a December 2005 treatment 
record noted the Veteran could not undergo an MRI due to his 
claustrophobia.

The Veteran was afforded a January 2006 VA audiological 
examination which found mild to profound sensorineural hearing 
loss in his right ear, and normal to moderate sensourineural 
hearing loss in his left ear.  However, he had a 90 percent 
speech recognition score for his right ear, and a 96 percent for 
his left ear, using the Maryland CNC test.

VA audiology clinic notes reveal that in February 2006, a mold 
was taken of the Veteran's right ear so that a hearing aid could 
be ordered.  In March 2006, during a VA audiology consultation, 
the Veteran complained of not being able to hear out of his right 
ear, and had difficulty understanding people if they were talking 
to him from his right side.  The Veteran's reported work history 
included working for the railroad for two years and working with 
horses at a racetrack for 30 years.  Several days later, he was 
fitted with the hearing aid.  He indicated that it was 
comfortable and he was please with the sound.

A January 2007 VA treatment record shows that the Veteran 
reported he was very happy with the right hearing aid he 
received; however, he continued to have a trouble with clarity in 
environments with background noise.  Adjustments were made to the 
device's program settings to improve sound quality.

During an October 2007 VA audiology consultation, the Veteran had 
right ear speech recognition score of 88 percent (left ear was 
100 percent).  However, there was no indication if the test used 
to measure speech recognition was the Maryland CNC test.

In June 2009, the Veteran testified at a Board hearing that as he 
got older, beginning in the mid 1990s, his hearing began to 
negatively affect his life.  He noted that he could no longer 
hear people on the telephone if he put it up to his right ear.  
He stated he could not hear people if they spoke to his right 
side.  He noted he was first issued hearing aids in 2003 or 2004, 
and that he can hear when there is no background noise with the 
use of the hearing aid.  He stated that it continues to be 
difficult for him to hear at sporting events or in public places 
with a lot of background noise.  He stated that he did manage to 
communicate with friends, but that he found it difficult (he 
stated "a lot of them are old and can't hear either").  

During a December 2008 VA audiology consultation, speech 
recognition thresholds for the right ear were 22, and for the 
left ear were six, which were noted to be within normal limits.  
The audiologist found that there was poor inter-test consistency 
for both ears, and that there were non-verbal indications that 
speech recognition thresholds were better/lower than indicated in 
testing.  A replacement instrument was ordered, and the Veteran 
expressed satisfaction with the fit and sound quality.

In June 2009, the Veteran's brother (M.R.) submitted a statement 
to the effect that it was difficult for the Veteran to carry on 
normal, everyday, conversations unless he was face-to-face with 
the person with whom he was speaking.  M.R. noted that the 
Veteran watched the television so loudly that he (M.R.) would 
wear hearing protection while in the room.  M.R. also noted that 
the Veteran's hearing loss had had adverse affects on his family 
and friends-- although he did not provide any examples.

In December 2009, the Veteran was afforded a VA audiology 
examination, and the examiner was requested to interpret 
previously un-interpreted private audiology results provided by 
the Veteran.  Audiologic testing showed moderately severe to 
profound sensorineural hearing loss in the right ear and normal 
to moderately severe hearing loss in the left ear.  Speech 
recognition score for the right ear was only 8 percent, while his 
left ear score was 96 percent.  The examiner again noted that a 
full otologic evaluation to include an MRI should be obtained to 
rule out retrocochlear pathology.  The examiner noted that the 
Veteran's hearing loss could "preclude [him] from obtaining 
gainful employment and/or participating in social events."  She 
continued that his hearing impairment "may be a barrier to a 
wide range of employment settings."  He would have trouble 
working well in "very noisy environments, and in environments 
which required him to often use non face-to-face communications 
equipment (speakers, intercoms, etc.)."  The examiner, in 
interpreting the June 2009 private audiology results, noted that 
the low frequency losses recorded from that testing were 
inconsistent.  She noted that the private audiologist used 
"insert earphones which, if used inaccurately, will show more 
hearing loss than is truly there, and is a common mistake seen 
from testing in the private sector."

In April 2010, the Board remanded the issue of entitlement to 
extraschedular ratings for hearing loss due to the December 2009 
examiner's opinion that the Veteran's hearing loss could preclude 
him from gainful employment.

In May 2010, the RO referred the Veteran's case to the Director, 
Compensation and Pension Service for a determination as to 
whether the Veteran's hearing loss presented such an exceptional 
disability picture that the available schedular evaluation for 
service-connected bilateral hearing loss was inadequate.  The RO 
pointed out that the Veteran had been fitted for a hearing aid in 
February 2006 and that the December 2009 VA examiner had opined 
that the Veteran's hearing loss could preclude him from obtaining 
gainful employment and/or participating in social events.

In July 2010, the Director of the Compensation and Pension 
Service issued a memorandum finding that the Veteran's bilateral 
hearing loss was not shown to present such an exception or 
unusual disability picture such as to render impractical the 
application of the regular schedular standards.  The Director 
noted that the Veteran had last worked in 2002 as a horse trainer 
and mechanic, and that he was in receipt of nonservice-connected 
pension under 38 C.F.R. § 3.321(b)(2) effective January 19, 2006.

The Board agrees with the Director, Compensation and Pension 
service that extraschedular ratings are not warranted.  With 
respect to the first step of Thun, the Board finds that the 
evidence in this case does not show such an exceptional 
disability picture that the available schedular evaluation for 
the service-connected bilateral hearing loss is inadequate.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

It is undisputed that a service-connected disability can have an 
adverse effect on daily life and employment, but the schedular 
rating criteria are designed to consider such factors.  The 
schedule is intended to compensate for average impairment in 
earning capacity resulting from a service-connected disability in 
civil occupations.  38 U.S.C.A. § 1155.

The Board does note that for all periods during the pendency of 
this appeal, the Veteran has been unemployed; he last worked in 
2002.  The Veteran has been service connected for hearing loss 
since 1971.  During his Board hearing testimony the Veteran 
described that his hearing made it difficult for him to 
communicate with people if he was in an area with a lot of 
background noise, or if the other person was only speaking to his 
right side.  His brother noted that his hearing affects his 
ability to hear the television and to communicate with people.  
Neither the Veteran nor his brother indicated that his hearing 
loss had previously had a marked interference with his 
employment, from either his time working for the railroad or for 
the 30 years he worked with horses at a racetrack.  The December 
2009 examiner noted that his hearing may preclude him obtaining 
gainful employment and/or participating in social events.  
However, by her own description, the Veteran's hearing would 
affect him in specific job settings, such as employment that 
involves a noisy environment or use of non face-to-face 
communication.  And by the Veteran's own statements, he manages 
to communicate with his friends and family (although he may have 
to use a telephone with his left ear, or ask someone not to speak 
to his right side).  

The Veteran's hearing loss has not required any hospitalization, 
excessive or burdensome medical care, or similar impairment in 
daily life.  While his bilateral hearing loss does require the 
use of a right hearing aid, the device does not otherwise 
interfere with his daily functioning or impairment in any 
significant way.  In fact, the Veteran has stated in VA treatment 
records and during his Board hearing that his right hearing aid 
has improved his ability to hear and communicate with people.  
Prior to June 23, 2009, the Veteran had good speech 
discrimination in his right ear.  In January 2006, the Veteran's 
speech recognition score for his right ear was 90 percent.  In 
October 2007 it was 88 percent.  The December 2009 examination 
does show a significant decrease in right ear speech recognition, 
with a score of 8 percent.  However, the Veteran is in receipt of 
an increased schedular rating based on this additional loss of 
hearing acuity (from the date of the private audiology 
examination that the December 2009 examiner interpreted).  

The Board notes that the Veteran maintains communication with his 
brother and with friends, and there is no indication of 
significant impairment resulting from his hearing loss affecting 
his ability to perform the activities of daily living.  During 
this appeal, he has not required, due solely to his hearing loss, 
any hospitalization, frequent or burdensome medical care or 
reduction of his daily normal activities.  Further, while his 
speech discrimination on testing of his right ear significantly 
decreased in 2009, his left ear speech discrimination remains 
high and the Veteran has indicated his biggest challenge to 
communication is that he must ask people to speak toward his left 
ear or to communicate face-to-face.  

In conclusion, the Board confirms the denial by the Director, 
Compensation and Pension Service, of a compensable rating on an 
extraschedular basis prior to June 23, 2009, and in excess of 10 
percent thereafter.  As a preponderance of the evidence is 
against the award of increased extraschedular ratings in excess 
of those already awarded, the benefit of the doubt doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).



ORDER

Entitlement to a compensable rating for bilateral hearing loss 
prior to June 23, 2009, and a rating in excess of 10 percent 
thereafter, both on an extraschedular basis is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


